[Cite as Storts v. Ohio Univ., 2011-Ohio-5317.]



                                       Court of Claims of Ohio
                                                                             The Ohio Judicial Center
                                                                     65 South Front Street, Third Floor
                                                                                Columbus, OH 43215
                                                                      614.387.9800 or 1.800.824.8263
                                                                                 www.cco.state.oh.us




CAROL J. STORTS

        Plaintiff

        v.

OHIO UNIVERSITY

        Defendant

        Case No. 2011-05670-AD

Acting Clerk Daniel R. Borchert

MEMORANDUM DECISION

        THE COURT FINDS THAT:
        {¶1}     On April 8, 2011, plaintiff, Carol Storts, filed a complaint against
defendant, Ohio University, alleging she suffered personal injury when she tripped on
“plastic floor covering that was not taped down.”         Plaintiff sought damages in the
amount of $975.14, the total cost of medical expenses and reimbursement of the filing
fee. Plaintiff submitted the $25.00 filing fee with her complaint.
        {¶2}     On May 25, 2011, defendant filed an investigation report stating that “Ohio
University does not contest this claim” and acknowledging plaintiff suffered unrecovered
damages in the amount of $975.14.
        {¶3}     Plaintiff did not file a response.
             THE COURT CONCLUDES THAT:
        {¶4}     Liability on the part of defendant has been established. See Thresher
Bros., Inc. v Eichel (1933), 1933 Ohio Misc. 15 Ohio L Abs 642.
        {¶5}     Plaintiff has suffered damages in the amount of $975.14, which includes
the $25.00 filing fee, which may be reimbursed as compensable damages pursuant to
the holding in Bailey v. Ohio Department of Rehabilitation and Correction (1990), 62
Ohio Misc. 2d 19, 587 N.E. 2d 990.


                              Court of Claims of Ohio
                                                                       The Ohio Judicial Center
                                                               65 South Front Street, Third Floor
                                                                          Columbus, OH 43215
                                                                614.387.9800 or 1.800.824.8263
                                                                           www.cco.state.oh.us




CAROL J. STORTS

      Plaintiff

      v.

OHIO UNIVERSITY

      Defendant

      Case No. 2011-05670-AD

Acting Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE
DETERMINATION

      Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $975.14, which includes the filing fee. Court costs are
assessed against defendant.




                                        DANIEL R. BORCHERT
                                        Acting Clerk

Entry cc:

Carol J. Storts                         George T. Wendt, Risk Manager
16000 Egypt Pike                        Ohio University
Clarksburg, Ohio 43115           160 Union Street
                                 HDL Center 166 H
                                 Athens, Ohio 45701
SJM/laa
6/13
Filed 7/18/11
Sent to S.C. reporter 10/13/11